LILES, Acting Chief Judge.
Appellant, plaintiff in the trial court, was granted a ten foot right of way pursuant to Fla.Stat. § 704.01(1), F.S.A. which provides for an implied grant of a way of necessity.
Appellant complains here that the trial judge erred in granting a ten foot right of way rather than a fifteen foot right of way as prescribed in Chapter 65-1658, Laws of Florida. We agree with the granting of the easement but feel the Judgment should be amended to comply with the provision of Chapter 65-1658, providing as follows:
“Section 5. For the purpose of this act the word ‘access’ shall mean that the plot on which such structure is proposed to be erected directly abuts on such street or highway and has sufficient frontage thereon to allow the ingress and egress of fire trucks, ambulances, police cars and other emergency vehicles, and, a frontage of fifteen feet shall presumptively he sufficient for that purpose.” (Emphasis added.)
Although this Act relates to the issuance of building permits and to the County Commissioners regulatory powers in the development of property we deem it advisable that the above provision be a standard for the width of easements. The Judgment of the lower court should be amended to grant a fifteen foot easement instead of the ten foot one. The lower court is Ordered to amend its Judgment in this respect and as amended, the Judgment is
Affirmed.
PIERCE and McNULTY, JJ., concur.